Citation Nr: 1529360	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for the Veteran's cause of death.

2. Entitlement to service connection for the Veteran's cause of death. 


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.  The Veteran died in September 2004.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has reviewed the Veteran's physical claims file and file on the Virtual VA and the Veterans Benefits Management System.

The Board observes that the appellant has indicated that she is 79 years old.  Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the Veteran's cause of death addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Board denied entitlement to service connection for the Veteran's cause of death in December 2008.

2. The evidence received since the December 2008 Board decision, when considered by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death.


CONCLUSIONS OF LAW

1. The December 2008 Board decision which denied service connection for the Veteran's cause of death is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 20.1100.

2. The evidence received subsequent to the December 2008 Board decision is new and material and the claim for service connection for the Veteran's cause of death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the appellant by reopening the claim of entitlement to service connection for the Veteran's cause of death.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the appellant.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Board denied service connection for the cause of the Veteran's death in a December 2008 decision.  The appellant did not file a Notice of Appeal (NOA) with the Court.  Therefore, this decision is final. 38 U.S.C.A. § 7104.  At the time of the Board decision, of record were limited service treatment records, personal statements, treatise evidence, a buddy statement, VA treatment records, and private treatment records.  Subsequent to the December 2008 Board decision, in June 2014 the appellant submitted a letter from Dr. M.S.B., MD, the Veteran's treating provider.  This letter indicates that it is more likely than not that the Veteran's lung disease was caused by his exposure to chemicals during service.  While this letter is dated January 2007, it does not appear to have been of record at the time of the Board's December 2008 decision.  This letter is not referenced in that decision or in any statement of the case or supplemental statement of the case.  Consequently, because this medical opinion directly relates to the Veteran's cause of death and has not been previously considered, the Board finds that the evidence is both new and material to the appellant's claim.  Therefore the claim for service connection for the cause of the Veteran's death is reopened and to this extent, the appeal is granted.


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.


REMAND

Reason for Remand: To allow the RO to adjudicate the reopened claim on the merits.

As noted above, the appellant submitted new and material evidence in support of her claim for service connection for the cause of the Veteran's death.  The Board observes that the opinion from Dr. M.S.B., MD was submitted after the issuance of the April 2013 statement of the case and as such, has not been considered by the RO in the first instance.  Regardless, because the Board is reopening the claim, a remand is required to allow the RO the opportunity to adjudicate this matter on the merits in the first instance.  38 U.S.C.A. § 7104; Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct any development deemed necessary.

2. Then, readjudicate the appellant's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


